963 So. 2d 857 (2007)
Mario CALDERON, Petitioner,
v.
Stuart R. KALB, Trustee as Assignee of Summar Financial LLC, Respondent.
No. 3D07-1532.
District Court of Appeal of Florida, Third District.
August 8, 2007.
Alvarez, Armas & Borron and J. Alfredo De Armas, Coral Gables, for petitioner.
Michael I. Rose, Miami, for respondent.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge. SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
An impleaded defendant in proceedings supplementary to execution under section 56.29, Florida Statutes, seeks relief from an order appointing a special magistrate to conduct the examination of assets provided by the statute. The basis of the objection is that the petitioner did not consent to the appointment. See Fla. R. Civ. P. 1.490(c); Rosen v. Solomon, 586 So. 2d 1348 (Fla. 3d DCA 1991), review denied, 598 So. 2d 78 (Fla.1992); Pesut v. Miller, 773 So. 2d 1185 (Fla. 2d DCA 2000). Consent, however, is not required in this instance simply because the statute, which obviously trumps the rule, see 12A Fla. Jur.2d, Courts and Judges, § 214 (2005), does not require it. See RPS, Inc. v. Travel Max Int'l, Inc., 823 So. 2d 243 (Fla. 4th DCA 2002). Therefore, the primary relief sought is denied.
By agreement of the parties, however, that portion of the order under review sanctioning the petitioner by requiring him to prepay the costs of the special magistrate is vacated. The costs issue shall be determined in the usual course at the conclusion of the proceeding.